United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1978
Issued: May 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 27, 2010 appellant filed a timely appeal from a January 27, 2010 merit decision
of the Office of Workers’ Compensation Programs denying his traumatic injury claim. Pursuant
to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on April 16, 2009.
FACTUAL HISTORY
On May 14, 2009 appellant, then a 64-year-old forklift operator, filed a traumatic injury
claim (Form CA-1) alleging that on April 16, 2009 he sustained a lower back, left thigh and right
leg injury when he was getting off his forklift and felt pain in his low back. The employing
1

5 U.S.C. § 8101 et seq.

establishment indicated that appellant stopped work on April 24, 2009 and first received medical
care on April 22, 2009. It controverted the claim alleging that it had no knowledge of the
incident and because of the amount of time it took him to report the incident.
By letter dated May 14, 2009, appellant stated that on April 16, 2009 he was getting off
his forklift and experienced pain in his lower back. He told his supervisor and coworkers and
was given some pain medication. Appellant did not go to a physician because he felt okay and
noted that he had prior back surgery in December 2006 and would take Tylenol for pain. On
April 27, 2009 he got up to use the restroom but could not stand because the pain was severe
from his low back to his right foot. It was then that appellant went to Southern Region Hospital
Emergency room and was diagnosed with chronic back pain.
An April 27, 2009 Southern Regional Medical Center Emergency Discharge report
diagnosed appellant with chronic back pain and prescribed methylprednisolone, lioresal,
hydrocodone and acetaminophen. Robert Prafford, a nurse practitioner, noted that appellant
could return to work on April 29, 2009 with no work restrictions.
Return to work notes dated April 28 to May 5, 2009 from Dr. Christopher Haraszti, a
Board-certified orthopedic surgeon, reported that appellant was unable to work and was under
the physician’s care.
By letter dated May 22, 2009, the Office informed appellant that the evidence received
failed to establish that he sustained an injury. Appellant was advised of the medical and factual
evidence needed and was directed to submit it within 30 days.
In a May 20, 2009 medical report, Dr. Haraszti noted that appellant was getting off
forklift at work and felt pain in his lower back. On April 27, 2009 appellant woke up with
excruciating pain running down the right leg to the big toe and had pain on the lateral side of the
lower leg with some tingling on the anterior of the left thigh. Dr. Haraszti noted that appellant’s
pain was still bothering him and was similar to the pain experienced from his back injury in
December 2006. Upon physical examination of the low back, he noted palpable paravertebral
muscle tightness bilaterally and tenderness over the sciatic nerves at the buttocks. A magnetic
resonance imaging (MRI) scan showed a T1 hyperintense and T1 hypointense material within
the right lateral recess at L4-5 causing impingement on the descending right L5 nerve root.
Dr. Haraszti also noted bilateral neural foraminal stenosis at L4-5 and L5-S1 with some edema in
the right paraspinal soft tissues superficial to the sacrum. He diagnosed right lumbar
radiculopathy, recommended epidural steroid injections and physical therapy and advised that it
would be difficult for appellant to go back to work. Dr. Haraszti referred appellant to Dr. Galan
for evaluation and treatment of the right lumbar radiculopathy.
By letter dated June 1, 2009, appellant stated that he had been working for the postal
service since August 16, 1986 and had been injured three times before. He reported that he
delayed in filing the accident report because he could not walk but that his employer knew of his
condition.
By decision dated July 8, 2009, the Office denied appellant’s claim on the grounds that
the evidence was insufficient to establish that he sustained an injury.

2

On July 29, 2009 appellant requested an oral hearing before an Office hearing
representative. He submitted a letter and witness statements which attested to the April 16, 2009
incident.
In a June 4, 2009 medical report, Mansour Jazayeri, a physician’s assistant, noted
appellant’s emergency room visits and diagnosis of right leg radiculopathy.
A July 1, 2009 duty status report with an illegible physician signature diagnosed lumbar
radiculopathy and noted that appellant was getting off a forklift and felt pain in his lower back,
left thigh and right leg.
In medical reports dated May 5 to October 20, 2009, Dr. Haraszti reiterated appellant’s
traumatic incident on April 16, 2009 and diagnosed impingement on right L5 nerve root due to
extruded disc verse postoperative scar and bilateral neural stenosis at L4-5 and L5-S1. He noted
that appellant continued to have back pain and should continue physical therapy.
At the November 18, 2009 hearing, the Office hearing representative found that the
April 16, 2009 incident occurred as alleged. The hearing representative noted, however, that the
medical evidence was insufficient to establish a causal relationship between the claimed bad
condition and the employment incident. She advised appellant as to the necessary medical
evidence and held the record open for 30 days.
In a November 24, 2009 medical report, Dr. Haraszti opined that appellant’s low back
pain and numbness of the lateral calf and big toe were due to his injury from December 2006 and
seemed to be an exacerbation of his chronic radiculopathy that started in December 2006.
In a December 15, 2009 electromyogram (EMG) and nerve conduction study (NCS),
Dr. Sara Shuler, a Board-certified neurologist, reported that appellant’s study showed no
evidence of active radiculopathy, myopathy or peripheral neuropathy of the lower extremities.
By decision dated January 27, 2010, the Office hearing representative affirmed the July 8,
2009 decision, as modified, to reflect that the April 16, 2009 incident occurred as alleged. The
hearing representative found, however, that the medical evidence did not support that appellant’s
back condition was causally related to the April 16, 2009 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under the Act has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the

3

employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.5 Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant. This medical opinion must include an
accurate history of the employee’s employment injury and must explain how the condition is
related to the injury. The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.6
ANALYSIS
The Office accepted that the April 16, 2009 incident occurred as alleged. The issue is
whether appellant established that the incident caused a lower back or leg injury. The Board
finds that he did not submit sufficient medical evidence to support that his injury is causally
related to the April 16, 2009 employment incident.7
In medical reports dated May 5 to November 24, 2009, Dr. Haraszti noted that appellant
was getting off the forklift at work and felt pain in his lower back. An MRI scan was obtained
and he diagnosed right lumbar radiculopathy and impingement on right L5 nerve root due to
extruded disc verse postoperative scar and bilateral neural stenosis at L4-5 and L5-S1.
2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, supra note 2.

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

6

James Mack, 43 ECAB 321 (1991).

7

See Robert Broome, 55 ECAB 339 (2004).

4

Dr. Haraszti recommended epidural steroid injections, physical therapy and restricted appellant
from returning to work. In his November 24, 2009 report, he opined that appellant’s low back
pain and numbness of the lateral calf and big toe were due to his injury from December 2006 and
seemed to be an exacerbation of his chronic radiculopathy that started in December 2006.
The Board finds that the opinion of Dr. Haraszti is not well rationalized. While
Dr. Haraszti diagnosed appellant’s condition, he failed to address the causal relationship between
the low back radiculopathy and the April 16, 2009 employment incident. The reports provided a
detailed explanation of the MRI scan but failed to provide any opinion on the cause of the injury.
The reports suggest that appellant’s back condition resulted from a previous injury in
December 2006 rather than a new traumatic injury. The Board has held that medical evidence
that does not offer an opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.8 Without medical reasoning explaining how
the April 16, 2009 employment incident caused or contributed to his back and leg injury,
Dr. Haraszti’s report is insufficient to meet appellant’s burden of proof.9
The remaining medical evidence of record is also insufficient to establish a causal
relationship between appellant’s injury and the April 16, 2009 employment incident. Registered
nurses, licensed practical nurses and physicians assistants are not physicians as defined under the
Act and their opinions are of no probative value.10 The return to work notes from Dr. Haraszti
and the December 15, 2009 EMG and NCS from Dr. Shuler failed to address the causal
relationship between appellant’s injury and the April 16, 2009 employment incident. Moreover,
Dr. Shuler reported that appellant’s study showed no evidence of active radiculopathy, myopathy
or peripheral neuropathy of the lower extremities.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.11 An award of compensation may not
be based on surmise, conjecture, speculation or on the employee’s own belief of causal
relation.12 Causal relationships must be established by rationalized medical opinion evidence.
Appellant failed to submit such evidence and the Office properly denied his claim for
compensation.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a traumatic injury on April 16, 2009 in the performance of duty, as alleged.
8

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

9

C.B., Docket No. 08-1583 (issued December 9, 2008).

10

5 U.S.C. § 8102(2) of the Act provides as follows: (2) physician includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as
defined by State law.
11

Daniel O. Vasquez, 57 ECAB 559 (2006).

12

D.D., 57 ECAB 734 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the January 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 16, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

